Citation Nr: 1710177	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted for the same.

2.  Entitlement to service connection for gall bladder removal.  

3.  Entitlement to service connection for gout, claimed as secondary to diabetes mellitus.  

4.  Entitlement to service connection for traumatic brain injury (TBI).  

5.  Entitlement to service connection for a scar on the back.  

6.  Entitlement to service connection for an abdominal scar.  

7.  Entitlement to service connection for arthritis of the knees.  

8.  Entitlement to service connection for restrictive pulmonary impairment.  

9.  Entitlement to service connection for an enlarged prostate.  

10.  Entitlement to a disability rating in excess of 10 percent for migraine headaches prior to July 22, 2013, and in excess of 30 percent thereafter.

11.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus.

12.  Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right upper extremity prior to August 26, 2014, and in excess of 30 percent thereafter.

13.  Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left upper extremity prior to August 26, 2014, and in excess of 20 percent thereafter.

14.  Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity prior to August 26, 2014, and in excess of 20 percent thereafter.

15.  Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity prior to August 26, 2014, and in excess of 20 percent thereafter.

16.  Entitlement to an initial compensable disability rating for bilateral sensorineural hearing loss.

17.  Entitlement to an initial compensable disability rating for sinusitis.

18.  Entitlement to an initial compensable rating for residual scar from coronary artery bypass surgery associated with coronary artery disease.  

19.  Entitlement to an initial compensable rating for carotid artery disease.  

20.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1971 to January 1973, with service in the Republic of Vietnam from August 1971 to June 1972.  The Veteran was awarded the Combat Infantryman Badge and Air Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from May 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This case was before the Board in October 2012, when it was remanded for additional development.  The Board observes that the August 2016 Supplemental Statement of the Case (SSOC) mailed to the Veteran was returned as undeliverable in September 2016.  This due process deficiency must be corrected by remand.  However, as the Board is able to grant the Veteran's petition to reopen his claim of entitlement to service connection for a back disability, that matter will be adjudicated prior to remanding the remaining claims.

In a July 2014 rating decision, the RO increased the Veteran's headache disability rating to 30 percent, effective July 22, 2013.  In a June 2015 rating decision, the RO increased the Veteran's right upper extremity peripheral neuropathy rating to 30 percent, and the left upper extremity and bilateral lower extremity neuropathies ratings to 20 percent respectively, effective August 26, 2014.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's representative requested a paper copy of a Statement of the Case (SOC) following the June 2015 rating decision that increased the Veteran's peripheral neuropathy ratings, as the representative filed a Notice of Disagreement (NOD) in response to the June 2015 decision.  See December 2015 and June 2016 correspondence.  However, those matters are already on appeal and were addressed in the August 2016 SSOC; thus an SOC is not required.

In a VA Form 21-4138 received on October 12, 2011, the Veteran filed claims for service connection for stroke residuals secondary to a heart attack and adjustment disorder with depressed mood secondary to service-connected heart condition.  In a statement received on February 2, 2016, the Veteran's representative raised the issue of clear and unmistakable error (CUE) in a September 2007 rating decision denying entitlement to TDIU, and the May 2009 rating decision granting service connection for diabetes mellitus with an effective date of June 12, 2008.  Additionally, in a statement received on February 27, 2016, the Veteran's representative raised CUE in the June 2015 rating decision that denied a claim of entitlement to service connection for a bilateral knee disability.  Lastly, in March 2016 the Veteran submitted a claim for entitlement to service connection for urinary bladder cancer due to herbicide exposure in Vietnam.  The aforementioned issues of have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The service connection claims for low back, gall bladder removal, gout, TBI, back scar, abdominal scar, arthritis of the knees, restrictive pulmonary impairment, and prostate disabilities, and the increased rating claims for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, bilateral sensorineural hearing loss, sinusitis, migraine headaches, residual scar from coronary artery bypass surgery, and carotid artery disease, and the claim of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The May 1994 rating decision that denied the Veteran's claim of entitlement to service connection for a back disability was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the May 1994 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision that denied the Veteran's claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As discussed in more detail below, sufficient evidence is of record to grant the petition to reopen the Veteran's claim of entitlement to service connection for a back disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petition to Reopen

In November 1993 the Veteran filed a claim for service connection for a back disability, claimed as upper and lower degenerative back disease; nerve and muscle damage; arthritis; degenerative disc; spinal stenosis; and herniated nucleus pulposus.  In a May 1994 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability.  The claim was denied on the grounds that the Veteran's service treatment records contained no evidence of in-service back symptomatology.  The Veteran filed a NOD but did not perfect his appeal.  He also did not assert that the decision contained a clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2016).

In January 2008, the Veteran submitted a VA Form 21-4142 which was construed as a petition to reopen his claim for a back disability.  In a May 2009 rating decision, the AOJ denied the Veteran's petition.  The petition was denied on the grounds that the Veteran did not submit any evidence showing complaints of, treatment for, or diagnosis of a back condition during service.  The Veteran perfected a timely appeal.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is non-binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, 24 Vet. App. 110.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

The evidence of record at the time of the May 1994 rating decision included service treatment records; private treatment records from Bay Ridge Orthopaedic Associates, Brielle Orthopedics, and Dr. S. W. P.; and a March 1994 VA spine examination.  The claim was denied on the grounds that the Veteran's service treatment records contained no evidence he had an injury to his back or of any diagnosed back disability during service.

Since the May 1994 rating decision, the Veteran provided written statements in August 2015 and September 2015 asserting that he injured his back while deployed to Vietnam; VA medical records including an April 2009 record with a notation that the Veteran was born with a congenital defect in his lumbar spine; and a July 2015 letter from Dr. V. D. stating that he was "51 percent sure" that the Veteran's duties caused his back disability.  

The evidence received since May 1994 is new, as it was received by VA after the issuance of the May 1994 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically in-service occurrences that may be related to the Veteran's current back disability and a nexus link between his current disability and the in-service events.  Moreover, the evidence could trigger the Secretary's duty to assist.  Shade, 24 Vet. App. at 118.  

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a back disability is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a back disability is warranted; to this extent only, the appeal is granted.


REMAND

Preliminarily, the Board notes that an August 2011 rating decision granted service connection for a residual scar from coronary artery bypass surgery and rated it noncompensable.  The Veteran filed a timely NOD in October 2011 expressing disagreement with the assigned rating.  A July 2014 rating decision granted service connection for carotid artery disease and assigned a noncompensable rating, and denied entitlement to service connection for gall bladder removal, gout, TBI, back scar, abdominal scar, arthritis of the knees, restrictive pulmonary involvement, and enlarged prostate.  In a September 2014 NOD, the Veteran expressed disagreement with the respective outcomes of those claims.  It does not appear that the AOJ has acknowledged receipt of the October 2011 or September 2014 NODs, nor have SOCs been issued.  To cure this defect, on remand, the AOJ should address these matters in a SOC.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2016); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ should return the claims file to the Board with respect to these particular issues only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In its October 2012 remand, the Board directed the AOJ to request the Veteran authorize the release of private medical records relevant to his claims; afford the Veteran VA examinations for his diabetes mellitus, peripheral neuropathies; bilateral hearing loss disability, sinusitis, and migraine headaches; and to provide the Veteran VCAA notice for how to substantiate a petition to reopen a claim for service connection for a back disability.  On remand the AOJ completed the requested development.

However, VA medical records dated November 15, 2012; February 11, 2013; July 8, 2013; September 17, 2013; September 18, 2013; January 1, 2014; March 28, 2014; July 18, 2014; October 24, 2014; November 7, 2014; November 22, 2014 (two records); March 25, 2015; November 6, 2015; and December 22, 2015 indicate that outside medical records had been scanned into the Veterans Health Information Systems and Technology Architecture (VistA).  A review of the record indicates that the aforementioned private treatment records were not uploaded in the VA treatment records obtained.  On remand, all outstanding VA treatment records, to include any non-VA records scanned into VistA Imaging, should be associated with the claims file.  If any private records scanned into VistA cannot be retrieved, then with any assistance necessary from the Veteran, VA should make reasonable efforts to obtain the outstanding treatment records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

With respect to the Veteran's back disability claim, he was afforded a VA examination in March 1994; however the examiner did not provide a nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Since that time, the Veteran has submitted statements regarding the circumstances of his reported in-service back injuries and medical evidence relating to past and current diagnoses.  Of particular relevance is an August 26, 2015 statement in which the Veteran wrote that if doctors had performed an x-ray at his enlistment examination they would have found he was born with congenital spinal stenosis.  This is consistent with a March 24, 1993 medical record from Dr. S. K., which noted moderate spinal stenosis at L3-4 and L4-5, which appeared to be on a predominantly congenital basis.

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Indeed, diseases of hereditary origin may be considered to have been incurred in service if their symptomatology did not manifest itself until after entry on duty.  The mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease.  Only when the symptomatology and / or the pathology exist can he or she be said to have developed the disease.  At what point the individual begins manifesting symptoms of, or having pathological changes associated with the disease is a factual, not a legal issue.  Even when an hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  VA VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

Although the Veteran submitted a positive nexus opinion from Dr. V. D., the opinion did not address the congenital nature of the Veteran's spinal stenosis or conflicting medical history, such as the May 1973 VA examination report indicating the Veteran's musculoskeletal system was normal, the March 1993 note from Brielle Orthopedics indicating the Veteran's back problems began 4 years prior, and the April 1993 letter from Dr. S. W. P. indicating the Veteran had reported low back pain on and off "for many years."  Thus further medical clarification is required before claim may be decided.  On remand, the Veteran should be afforded a VA examination to identify all diagnosed back disabilities and address their relationship to service.

With regard to the in-service event, injury, or disease, the Veteran asserted that he injured his back during training, due to strains of his duties, and while in Vietnam.  See January 2008 statement, August 2015 statement, and September 2015 statement.  The Veteran's service treatment records do not contain any references to reports of or treatment for back problems; however, the Veteran is in receipt of the Combat Infantryman Badge.  38 U.S.C.A. § 1154 (b) (West 2014) provides that for combat Veterans, VA shall accept as sufficient proof of service-connection of any injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such injury, if consistent with the circumstances, conditions, or hardships of such service.  Thus, the examiner should consider the Veteran's reports of injuries sustained while in Vietnam.

The Veteran was afforded a VA examination for his diabetes mellitus in August 2014.  At that time, the examiner indicated that the Veteran's diabetes mellitus was managed by restricted diet, oral hypoglycemic agents, and insulin injections once per day, and had not resulted in progressive loss of strength.  The Veteran later submitted a disability benefits questionnaire (DBQ) completed by Dr. J. S.-Z., received by VA in October 2014.  The DBQ indicated the Veteran was prescribed oral hypoglycemic agents and insulin injections once per day, required regulation of activities as part of his diabetes mellitus management, and also experienced progressive loss of strength.  See October 2014 DBQ, pg. 1.  Regarding regulation of activities, Dr. J. S.-Z. noted that the Veteran needed to check his blood sugar frequently, especially between meals and exercise, to avoid hypoglycemia.  Id.  However, the term "regulation of activities" for VA purposes has been defined as "avoidance of strenuous occupational and recreational activities," which is in contrast to Dr. J. S.-Z.'s notation of frequent checking of blood sugar.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

Furthermore, Dr. J. S.-Z. noted the Veteran had hypertension and peripheral vascular disease which were at least as likely as not caused and aggravated by his diabetes mellitus.  See October 2014 DBQ, pg. 2.  However, prior examination reports contradict these findings, notably the September 2008 VA examination which stated that the Veteran had a history of essential hypertension since 1985 and the August 2014 VA examination report indicating the Veteran's only diabetes complication was peripheral neuropathy.

Given these discrepancies, a new examination is appropriate to assess the severity of the Veteran's diabetes mellitus and the nature of any diabetes complications.  

With respect to the remaining issues, the August 2016 SSOC that readjudicated the Veteran's claims was returned to VA as undeliverable in September 2016 due to the Veteran's street name being left off the address block.  See September 2, 2016 returned mail.  It does not appear that the AOJ mailed another copy of the SSOC to the Veteran.  Remand is required for the AOJ to correct this due process deficiency.  38 C.F.R. § 19.31 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC to the Veteran and his representative which addresses the issues of entitlement to compensable ratings for residual scar from coronary artery bypass surgery and carotid artery disease, and entitlement to service connection for gall bladder removal, gout, TBI, back scar, abdominal scar, arthritis of the knees, restrictive pulmonary involvement, and enlarged prostate disabilities.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of that issue following the issuance of the SOC unless he perfects his appeal.

2.  Obtain all VA treatment records for the Veteran dated from August 2016 to the present, as well as any non-VA treatment records that were scanned into VistA Imaging. All attempts to obtain these records should be documented in the file. Any negative replies must be in writing, and associated with the file.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his service-connected and claimed disabilities.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran a VA spine examination by an appropriate examiner.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  

Following examination of the Veteran and review of his pertinent medical history, the examiner should provide an opinion on the following:

a)  Identify any back disability present from January 2008.

b)  State whether each diagnosed back disability is a congenital / developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.

c)  If it is a congenital / developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  Please provide a complete explanation for the opinion.

d)  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the disease preexisted active service.  Please provide a complete explanation for the opinion.

e)  If the disease clearly and unmistakably preexisted service, is it clear and unmistakable (obvious, manifest, and undebatable) that the disease *WAS NOT* aggravated (i.e., permanently worsened) during the Veteran's service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

f)  Is it at least as likely as not (a probability of 50 percent or greater) that other current back disabilities began in or are related to active service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to pertinent medical and lay evidence, including but not limited to the May 1973 VA examination report, March 1993 Brielle Orthopedics note, and April 7, 1993 letter from Dr. S. W. P., and the January 2008 VA Form 21-4142, July 2008 statement, August 2015 statement, and September 2015 statement.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to offer any of the requested opinions, it is essential that he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his diabetes mellitus and related complications.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.

Following interview, examination of the Veteran, and review of the claims file, the examiner should indicate whether the Veteran's diabetes mellitus requires regulation of activities.  The examiner should also state whether there are episodes of ketoacidosis of hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The examiner should indicate the extent of any complications of the Veteran's diabetes mellitus.  The examiner should discuss the conflicting reports regarding the presence of diabetes complications including hypertension and peripheral vascular disease.

Also, please provide information concerning any functional impairment resulting from the Veteran's service-connected disabilities (coronary artery disease; migraine headaches; diabetes mellitus; peripheral neuropathy of the bilateral upper and lower extremities; forehead and neck scars; tinnitus; scalp scar; residual scar from coronary artery bypass surgery; bilateral sensorineural hearing loss; sinusitis; and carotid artery disease).  When addressing the Veteran's functional impairment, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner must provide opinions as to the functional impairments caused by the Veteran's service-connected disabilities on his ability to perform sedentary and physical tasks, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

6.  Following completion of the foregoing, review the clinicians' reports and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


